ACCEPTED
                                                                                      01-15-00137-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                  8/4/2015 2:53:04 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                             NO. 01-15-00137-CV

                 In the Court of Appeals for the First District    FILED IN
                                                             1st COURT OF APPEALS
                               Houston, Texas                    HOUSTON, TEXAS
                                                             8/4/2015 2:53:04 PM
                               STEVEN HILL,                  CHRISTOPHER A. PRINE
                                                                     Clerk
                                 APPELLANT

                                       V.

                            PREMIER IMS, INC.,
                                APPELLEE


    On Appeal from the 133rd Judicial District Court of Harris County, Texas
                           Cause No. 2011-68790


           MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Appellee, and files this Motion to Extend Time to File

Appellee’s Brief. In support of this Motion, Appellee shows unto this Court the

following:

                                      A.

                              INTRODUCTION

      1.     This is an interlocutory appeal brought by Appellant pursuant to

Texas Civil Practice & Remedies Code Section 51.014(a)(9), which allows an

interlocutory appeal from an order denying a motion to dismiss under Texas Civil
Practice & Remedies Code Section 74.351 (b).              The Appellee/Plaintiff is

PREMIER IMS, INC.

                                          B.

                         ARGUMENT & AUTHORITIES

      2.     No rule limits the time within which to file this Motion to Extend.

Tex. R. App. P. 38.6.

      3.     The Court may extend time to file Appellee's Brief under the authority

of Tex. R. App. P. 38.6(d).

      4.     Appellee’s Brief is due on or about August 7, 2015.

      5.     Appellant requests an additional thirty (30) days from the current due

date in which to file his brief, extending the time to September 8, 2015.

      6.     Appellee has not previously requested any extension to file its brief.

      7.     Appellant is unopposed to Appellee’s Motion to Extend Time.

      8.     An extension of time to file Appellee’s Brief would allow Appellee an

opportunity to fully prepare a response with the thoughtful consideration and

deliberation that this important matter requires.
                                      PRAYER

      8.     For these reasons, Appellee respectfully asks the Court to grant an

extension of time to file its Brief to September 8, 2015.

                                       Respectfully submitted,

                                       LUCCIA & EVANS, L.L.P.


                                       By /s/ Mary Kathleen Evans____
                                         Mary Kathleen Evans
                                         SBN 06723925
                                         mkevans@luccia-evans.com
                                        Joseph I. Balat
                                         SBN 24045442
                                         jibalat@luccia-evans.com
                                         8 Greenway Plaza, Suite 1450
                                         Houston, Texas 77046
                                         (713) 629-0002 / Fax (713) 629-0004

                                       ATTORNEYS FOR APPELLEE

                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and foregoing
Motion to Extend Time to File Appellee’s Brief has been forwarded to counsel for
Appellant on the 4th day of August, 2015 as follows:

      Alan N. Magenheim                       Via Electronic Service
      MAGENHEIM & ASSOCIATES
      3701 Kirby Drive, Suite 913
      Houston, Texas 77098

                                       /s/ Mary Kathleen Evans__________
                                       Mary Kathleen Evans/Joseph I. Balat
                     CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Appellant was e-mailed on August 4, 2015,
regarding Appellee’s request for an extension of time. Appellant’s counsel stated
that he was unopposed.

                                     /s/ Mary Kathleen Evans______________
                                     Mary Kathleen Evans/Joseph I. Balat